                     IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                               EASTERN DIVISION

TAMMY LYNN WILSON                                                 PLAINTIFF

V.                              4:18CV00446 JM

NANCY A. BERRYHILL,
Deputy Commissioner of Operations
Performing the duties and functions
Not reserved to the Commissioner
Of Social Security                                                DEFENDANT

                                      ORDER

      Plaintiff has filed a motion for attorney's fees pursuant to the Equal

Access to Justice Act (EAJA), 28 U.S.C. ' 2412 (docket entry #16). Plaintiff

seeks an EAJA award for 37.20 hours of work done at the district court level

by her attorney at an hourly rate of $195.55, for a total fee award of

$7,274.46.

      Under the EAJA, a prevailing social security claimant is entitled to an

award of reasonable attorney=s fees and expenses unless the Commissioner=s

position in denying benefits was Asubstantially justified@ or special

circumstances make an award unjust. 28 U.S.C. ' 2412(d)(1)(A).

      The Commissioner does not contest Plaintiff=s entitlement to an award of

attorney=s fees under the EAJA, nor does she object to the hourly rate, and

she asserts that the amount requested by Plaintiff=s attorney is reasonable

(docket entry #17). Therefore, the total number of requested attorney hours
(37.2) will be allowed at an hourly rate of $195.55 for a total fee award of

$7,274.46.

      Accordingly, it is hereby ORDERED

      (1)    That Plaintiff's motion for attorney's fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. ' 2412 (docket entry #16) is granted;

      (2)    That Plaintiff's attorney is entitled to an attorney's fee in the

amount of $7,274.46 all pursuant to the EAJA; and

      (3)    That the Commissioner is directed to pay to Plaintiff the amount

awarded pursuant to the EAJA.

      IT IS SO ORDERED this 13th day of May, 2019.




                                                  ______________________________
                                                  James M. Moody Jr.
                                                  United States District Judge
